Citation Nr: 0900289	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  03-22 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for nasal polyps.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1942 to 
September 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In November 2004, the veteran failed to 
report for a videoconference hearing at the RO in Cleveland, 
Ohio before the undersigned Veterans Law Judge.  Accordingly, 
the Board considers the veteran's request for a hearing to be 
withdrawn and will proceed to adjudicate the case based on 
the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) 
(2008).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran does not have right ear hearing loss that is 
related to his military service.

2.  The veteran does not have nasal polyps that are related 
to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have right ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  The veteran does not have nasal polyps that are the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which stated that VA would request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 
2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2001 and July 2005.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured in 
the process of the previous remand and RO subsequent actions.  
Id.)  Specifically regarding VA's duty to notify, the 
notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issues and the text of the relevant portions of the VA 
regulations.

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claims will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Regarding VA's duty to assist, the RO obtained the veteran's 
VA and private medical records, and provided an examination 
in furtherance of the veteran's hearing loss claim.  The 
Board notes that a July 2005 report from the National 
Personnel Records Center (NPRC) indicated that the veteran's 
service medical records (SMRs) were among those thought to 
have been destroyed in a 1973 fire at NPRC, and stated that 
the information requested could not be reconstructed.  The 
NPRC noted that the only information available (the veteran's 
enlisted record and report of separation) was being mailed.  
In this regard, the Board notes that when records in 
government custody are lost or destroyed, VA has a heightened 
duty to consider the benefit of doubt doctrine, to assist the 
claimant in developing the claim, and to explain its 
decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
The RO attempted to obtain morning reports and/or after 
action reports from the veteran's unit--Battery B 176th Coast 
Artillery battalion, for the period between October 1, 1943 
and January 30, 1944; and from February 1, 1944 to April 30, 
1944; however, the NPRC responded that it had conducted an 
investigation for this time period, but no records were 
found.

The Board notes that this case has been remanded in part, to 
obtain a VA examination in furtherance of the veteran's 
claim; however, when efforts were made to complete the 
evidentiary development, the veteran failed to report.  The 
Board notes that initially, the veteran was not scheduled for 
an ear, nose and throat (ENT) examination in January 2007 at 
the time of his audiological examination because the 
Chillicothe VA Medical Center did not have an ENT specialist 
on staff.  The RO subsequently set up an examination with a 
private physician in Chillicothe, Ohio; however, before the 
examination could take place, the veteran notified VA that he 
was recovering from a fall in his home; thus the RO suspended 
the examination request for 90 days, at which point the 
veteran was to be rescheduled.  The veteran was sent a letter 
in June 2008, informing him that he would be notified when 
and where to report for his examination, and the record 
contains a September 2008 letter, informing him that an 
examination had been scheduled for October 2008 at the Grove 
City Outpatient Clinic, and the Ohio State University.  
However, the record shows that the veteran failed to report 
for the October 2008 audiological and ENT examinations, and 
noted that the veteran did not call to reschedule his 
examination.  In this regard, VA regulations state:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  [However,] [w]hen 
the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2008) (emphasis added).  In this case, 
because the veteran's failure to report to the scheduled 
examinations is without explanation, it may be said that his 
absence from the scheduled examinations was without good 
cause.  Accordingly, the Board will proceed to adjudicate the 
claim for service connection for nasal polyps and hearing 
loss (original compensation claims), based on the evidence of 
record.  Turk v. Peake, 21 Vet. App. 565 (2008).  

In summary, given the substantial effort VA has made to 
assist the veteran in obtaining service related records, and 
to provide the veteran with VA examinations in furtherance of 
his claim, the Board finds that VA has no duty to assist that 
was unmet.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).



Hearing loss

The veteran contends that his right ear hearing loss had its 
onset during his active duty World War II military service.  
The veteran maintains that he has right ear hearing loss 
resulting from exposure to acoustic trauma while operating a 
bulldozer and being exposed to the firing of 155 howitzers 
without hearing protection while assigned to Battery B 176th 
Coast Artillery Battalion during World War II.  He also noted 
that around 1943 or 1944, his right ear drum ruptured, and as 
a result, he was pulled from guard duty.  He stated that he 
was treated at the Air Corps Dispensary unit on a daily basis 
for a month and then every other week.

The veteran's enlisted record and report of separation (the 
only service related record in the file), shows that the 
veteran's military occupational specialty was a tractor 
driver, and noted that he was assigned to Battery B 176th 
Coast Artillery Battalion, and served at Iwo Jima and in the 
Western Pacific.  This document also noted that he was 
awarded the Asiatic-Pacific Theater Ribbon with two bronze 
stars and the good conduct ribbon.  The file does not contain 
any service medical records.

The only post-service medical evidence regarding hearing loss 
is a January 2007 VA examination which diagnosed the veteran 
with moderately severe to severe mixed hearing loss at 500 Hz 
and 1000 Hz, and sloping to profound hearing loss at 2000 Hz 
and higher frequencies.  The examiner noted that speech 
recognition was very poor (30 percent) in the right ear.  The 
examiner also noted that there was a medium sized inferior 
right eardrum perforation which was dry and without discharge 
at the time.  Specifically, the January 2007 audiological 
evaluation reported that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
105
105
105
LEFT
30
65
85
90
100

At this examination, the audiologist, D.D., noted that he had 
reviewed the veteran's electronic record history which showed 
that the veteran was seen briefly for outpatient medical care 
at the Chillicothe VAMC between December 1998 and February 
2000.  The examiner noted that in an electronic nursing note 
dated October 20, 1999, the nurse stated that the veteran 
wanted an audiology appointment to have his left ear checked; 
and a December 1999 electronic entry noted that the veteran 
stated that he suffered from decreased hearing of the left 
ear as a result of a tympanic membrane rupture while in the 
service.  However, in the physical examination section, the 
examiner wrote that the ear canals were normal and noted no 
evidence of otalgia.  

At this 2007 VA examination, the veteran reported a history 
of eardrum perforation while in the military which he 
initially thought was the right eardrum but now was not sure 
which ear it had been.  The veteran reported an acute right 
ear infection two months earlier, which was treated by a 
local private doctor but did not recall having any other 
acute infections in either ear in many years.  Regarding in-
service noise exposure, the veteran reported that he drove a 
bulldozer and cleared trees for landing strips, dug 
entrenchments for machine gun crews, and moved a large 155 
"Long Tom" gun.  In terms of occupational noise exposure, 
the veteran stated that he worked for his brother's trucking 
company after leaving military service, driving semi-trucks.  
He later worked for DuPont for about 15 years doing 
maintenance work, such as working on steam lines, gear boxes, 
and other equipment, noting that he was not required to wear 
hearing protection, but stated that the tractors were not 
running most of the time he was making repairs on them.  The 
veteran denied any history of recreational noise exposure.

Regarding a nexus between the veteran's hearing loss and his 
military service, the January 2007 examiner opined that he 
could not resolve the issue of whether or not the veteran's 
current hearing loss was related to his military noise 
exposure or alleged in-service right ear drum perforation 
without resort to mere speculation.  The examiner explained 
that the record contained some supportive information but 
also confounding information that was irreconcilable for 
rendering an opinion without resort to speculation.  
Specifically, the examiner noted that the supportive 
information includes the veteran's MOS which showed that he 
was a tractor driver, with the veteran noting that he 
operated a bulldozer which, the examiner noted, would have 
put him at risk for possible noise-induced hearing loss.  
However, the examiner noted that the degree of risk was less 
clear than with other military occupational specialties, such 
as the combat arms military specialties (e.g., infantryman, 
artilleryman, and armor tankers).  Further supporting the 
assertion that the veteran's current hearing loss was related 
to military service, the examiner noted that the degree of 
his hearing loss was significantly more than would be 
expected for presbycusis (aging effect) alone for the average 
91-year old male.

However, the examiner opined that although the veteran's 
present degree of hearing loss was more than would be 
expected due to aging alone, the examiner noted that the 
available evidence did not allow him to assess a reliable 
degree of likelihood as to other possible etiologies such as 
military noise exposure, occupational noise exposure, or 
idiopathic (unknown) cause.  The examiner explained that the 
significance of the veteran's occupational noise exposure was 
unclear, noting that he worked at DuPont doing maintenance 
work, and also repaired tractors for the Farm Bureau for 15 
years.  The examiner explained that although the veteran did 
not feel the noise levels in those jobs were bad, and noted 
that his employer did not require hearing protection, the 
examiner pointed out that in the years the veteran was 
working at these jobs, the need for hearing conservation 
programs had not been realized and developed by many 
industries.  The examiner also noted that other confounding 
information included that the veteran could not recall 
whether he had appreciable hearing difficulties in service or 
soon after.  The examiner stated that although his poor 
recall was not unexpected given his age of 91 years, and the 
61 years since he left service, the examiner noted that it 
did not help in trying to identify a time of onset for his 
hearing loss.  The examiner stated that the only thing that 
veteran could tell him regarding onset, was that he had an 
eardrum rupture after showering while in service (but could 
not remember if it was the right or left eardrum) and that 
his hearing had gradually declined over the course of many 
years, but that he did not try hearing aids until eight to 
ten years ago.

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Here, it is clear that the veteran currently suffers from 
right ear hearing loss as the January 2007 audiological 
examination diagnosed the veteran with moderately severe to 
severe mixed hearing loss at 500 Hz and 1000 Hz, and sloping 
to profound hearing loss at 2000 Hz and higher frequencies.  
The examiner also noted that speech recognition was very poor 
(30 percent) in the right ear.  As discussed above, the 
service medical records were lost in a fire and therefore are 
not of record.  Regarding continuity of symptomatology since 
service, there is an absence of any documented problems with 
hearing acuity until decades after the veteran left military 
service.  Specifically, the first notation in the record 
documenting a loss of hearing acuity is not until the January 
2007 audiological evaluation.  The Board notes that 
outpatient treatment records from the Chillicothe VAMC dated 
between December 1998 and February 2000 contain complaints 
related to the veteran's left ear (tympanic membrane rupture 
and decreased left ear hearing).  In any event, these medical 
records, which are the first indication of any hearing or ear 
related problems, start in December 1998, decades after the 
veteran left military service.  Additionally, the Board finds 
it significant that the file contains medical records from 
W.C., M.D., and B.S., M.D., between January 1979 and January 
1994 which reveal multiple visits for treatment of nasal 
polyps; however, these records which covered a 14-year time 
span, do not once mention complaints or treatment related to 
the veteran's ears.  The Board finds that the lengthy period 
after military service without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" 
could be considered in weighing the evidence).  

Regarding a nexus between the veteran's current right ear 
hearing loss and his time spent in the service, as noted 
above, the January 2007 VA audiologist opined that he could 
not resolve the issue of whether or not the veteran's current 
right ear hearing loss was related to his military noise 
exposure without resort to speculation.  The examiner 
explained that although the veteran's present degree of 
hearing loss was more than would be expected due to aging 
alone, the available evidence did not allow him to assess a 
reliable degree of likelihood as to other possible etiologies 
such as military noise exposure, occupational noise exposure, 
or idiopathic (unknown) cause.  The examiner opined that the 
significance of the veteran's occupational noise exposure was 
unclear, noting that the veteran had worked at DuPont doing 
maintenance work, and also repaired tractors for the Farm 
Bureau for 15 years.  Although the veteran did not feel the 
noise levels in those jobs were bad, and stated that hearing 
protection was not required, the examiner pointed out that in 
the years the veteran was working at these jobs, the need for 
hearing conservation programs had not been realized and 
developed by many industries.  The examiner also noted that 
other confounding information included that the veteran could 
not recall whether he had appreciable hearing difficulties in 
service or soon after.  The examiner stated that although his 
poor recall was not unexpected given his age of 91 years, and 
the 61 years since he left service, the examiner noted that 
it did not help in trying to identify a time of onset for his 
hearing loss.  The examiner stated that the only thing that 
veteran could tell him regarding onset, was that his hearing 
had gradually declined over the course of many years.  As 
just discussed, the Board finds that the examiner clearly 
explained his decision regarding his inability to render an 
opinion as to the time of onset of the right ear hearing 
loss, and the Board notes that this opinion accounts for the 
record and is uncontradicted by the remaining evidence.

In summary, given the lack of continuity of symptomatology 
following discharge, in conjunction with the lack of a 
medical opinion connecting the veteran's current right ear 
hearing loss to his time spent in the military, the Board 
finds that service connection on a direct basis is not 
warranted.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the veteran's separation from service, as 
the first documented post-service evidence of right ear 
hearing loss was not shown until January 2007.  A presumption 
of service incurrence consequently may not be made.  
38 C.F.R. §§ 3.307, 3.309.

As such, the Board finds that the veteran does not have 
current right ear hearing loss that is related to service on 
either a direct or presumptive basis.  The preponderance of 
the evidence is against his claim.

Nasal Polyps

The veteran contends that during service, in the fall of 
1945, he was told that he had nasal polyps.  He asserts that 
he had the polyps removed but that they grew back and were 
present at discharge.

The record contains treatment reports dated from January 1979 
through February 1994, from W.C., M.D., and B.S., M.D., which 
diagnosed the veteran with nasal polyps and noted recurring 
treatment and removal of nasal polyps beginning in January 
1979.  As noted above, the RO contacted the NPRC and 
requested any morning reports or after action reports for the 
time period during which the veteran served in the 176th 
Coast Artillery Unit, in an attempt to document in-service 
nasal polyps; however, the NPRC responded that the 
information requested could not be reconstructed.  The RO 
also attempted to schedule the veteran for an ENT examination 
in order to assess his current disability and for an opinion 
as to whether any current nasal polyps had their onset during 
the veteran's military service; however, the veteran failed 
to report for his scheduled examination without showing good 
cause.  As such, the Board is required to adjudicate the 
veteran's claim for service connection for nasal polyps based 
on the evidence of record.

Here, the earliest post-service documentation of nasal polyps 
is not until January 1979, over 30 years after discharge from 
military service.  The Board finds that the lengthy period 
after military service without complaint or treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (it is proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) ("negative evidence" 
could be considered in weighing the evidence).  Further, 
there is no medical evidence of record relating the veteran's 
currently diagnosed nasal polyps (as per the January 1979 
through February 1994 private medical records), to his time 
spent in military service; information that might have been 
obtained had the veteran reported for his October 2008 VA ENT 
examination.  As such, although the Board has taken into 
consideration the veteran's statements regarding his alleged 
in-service nasal polyps, due to the lengthy period of time 
between discharge and the first noted diagnosis of nasal 
polyps, which suggests a lack of chronicity since service, in 
conjunction with the lack of a medical opinion indicating a 
nexus to military service, the Board finds that service 
connection for nasal polyps is not warranted.

While the veteran is competent as a layman to describe any 
symptoms he experiences, there is no evidence of record 
showing that he has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the diagnosis or etiology of any 
claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2008).  Consequently, the 
veteran's own assertions as to the medical etiology of his 
right ear hearing loss and nasal polyps has no probative 
value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  




ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for nasal polyps is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


